DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, received in the 10/27/2019 Response, have been fully considered and are responded to as follows: 
Applicant’s first argument discusses how:
[t]he Office Action alleges that Osanai discloses a controller configured to control opening and closing of the first switch when the sensor detects no fault, and control the second switch to be closed when the sensor detects the fault as recited in claim 1. However, as presented during the interview, with reference to paragraphs [0087]-[0088], Osanai merely discloses that when the short circuit detection circuit 16 detects that either one of the switching elements IGBT1, IGBT2 is in the short circuit state, the control circuit 10: 
a) Initiates the control for putting the switching elements IGBT1, IGBT2 into the OFF states;
b) Puts the switching element S3 for high speed gate OFF into the ON state; and
c) Puts the switching element S4 for high speed gate OFF into the ON state at the same time.
Then, the gate terminal of the switching element IGBT1 is grounded via the switching element S4 for high speed gate OFF, and the gate terminal of the switching element IGBT2 is grounded via the soft shutdown resistor Rsco and the resistor Rg2 for resonance suppression.
This is quite different from the claimed features, for example, "a controller configured to control opening and closing of the first switch when the sensor detects no fault, and control the second switch to be closed when the sensor detects the fault, ... " as recited in claim 1.
Thus, contrary to the assertions set forth in the Office Action, Osanai does not disclose or suggest the claimed features. The remaining applied art does not cure the deficiencies of Osanai.  (Response, page 8, line 14 to page 9, line 4)
This is not persuasive because 
Osanai discloses in ¶ [0073] - ¶ [0076] how in regard to the first switch "[i]n a case where the switching elements IGBT1, IGBT2 are put into the ON states from the OFF states . . . the control circuit 10 . . . puts the switching element S2 for OFF into the OFF state" and "[i]n a case where the switching elements IGBT1, IGBT2 are put into the OFF states from the ON states . . . the control circuit 10 . . . puts the switching element S2 for OFF into the ON state;"  where the first switch is disclosed below in Yamada as 423a;  and in Osanai as S2.
Osanai discloses in ¶ [0098] how in regard to the second switch ("in a case where the short circuit is detected . . . the switching element S4 for high speed gate OFF into the ON state;"  ¶ [0098]), where the second switch is disclosed below in Yamada as 223a;  and in Osanai as S4.
Applicant further argues:
[t]hus, claim 9 is allowable for at least the same reasons previously discussed regarding claim 1. In addition, claim 9 recites, as follows:
a first off-resistor provided on the first common wiring between the first switch and a connection point with the plurality of first control wirings, the first off-resistor being the only off-resistor provided on the first common wiring between the first switch and the connection point with the plurality of first control wirings; and 
a second off-resistor provided on the second common wiring between the second switch and a connection point with the plurality of second control wirings, the second off-resistor being the only off-resistor provided on the second common wiring between the second switch and the connection point with the plurality of second control wirings,  (Response, page 9, lines 11-24)
This is not persuasive because in regard to the first off-resistor, Yamada discloses in ¶ [0110], FIG(s). 6,  "[t]he off-drive circuit 423 includes an off-drive FET 423a and an off-drive resistor 423b."  No other device is featured in the off-drive circuit 423, and accordingly, off-drive resistor 423b is the only off-resistor provided.
This is also not persuasive because in regard to the second off-resistor, Yamada discloses in ¶ [0074], FIG(s). 4, "the control circuit 224 turns on the off-drive FET 223a or 223c;"  where an ‘off-resistor being provided on  . . .  wiring’ is interpreted to mean the resistor’s being engaged by a corresponding switching device in a [series] connection with the wiring;  accordingly when "off-drive FET 223a or 223c" [emphasis added] is disclosed, only one or the other is engaged,  when FET 223a is so enabled, it provides only off-drive resistor 223b to the second common wiring.
In the Claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0033790 to Osanai in view of U.S. Patent Application Publication No. 2014/0218099 to Yamada et al. (Yamada).
As to Claim 1:
Osanai discloses, in FIG(s). 15, 17, and by way of background FIG(s). 1:
a drive circuit comprising: 
a plurality of first control wirings connected to respective control electrodes ("gate terminals of the switching elements IGBT1, IGBT2 are connected in common to a connection point C") of a plurality of controlled switches (IGBT1, IGBT2) that are connected in parallel between a first connection point ("collector terminals of the switching elements IGBT1, IGBT2 are connected in common") and a second connection point ("emitter terminals of the switching elements IGBT1, IGBT2 are connected in common") between which there is a potential difference (¶ [0041]); 
a plurality of first balance resistors (Rg1, Rg2) provided on the first control wirings ("gate terminals of the switching elements IGBT1, IGBT2 are connected in common to a connection point C via resistors Rg1, Rg2"), respectively (¶ [0041]); . . . 
. . . a sensor (16) configured to detect a fault ("short circuit states;"  ¶ [0084]) that has occurred in the controlled switches (IGBT1, IGBT2); and 
a controller (10) configured to 
control opening and closing of the first switch (disclosed below in Yamada as 423a;  and herein as S2) when the sensor detects no fault (¶ [0073] - ¶ [0076]), and 
control the second switch (disclosed below in Yamada as 223a;  and herein as S4) to be closed when the sensor detects the fault ("in a case where the short circuit is detected . . . the switching element S4 for high speed gate OFF into the ON state;"  ¶ [0098]), 
wherein each of the controlled switches is configured to be opened ("switching elements IGBT1, IGBT2, IGBT3 are controlled to be put into the OFF states") when a control electrode of each of the controlled switches is connected to the reference potential (¶ [0067]), and . . . 
However, Osanai is not used to disclose:
. . . a first common wiring connected to the first control wirings in common, and connecting the control electrodes to a reference potential via the first balance resistors, respectively; 
a first switch provided on the first common wiring; 
a plurality of second control wirings connected to portions of the first control wirings that are connected to ends of the first balance resistors close to the control electrodes, respectively; 
a plurality of second balance resistors provided on the second control wirings, respectively; 
a second common wiring connected to the second control wirings in common, and 
connecting the control electrodes to the reference potential via the second balance resistors, respectively; 
a second switch provided on the second common wiring; . . . 
 . . . a resistance value obtained by combining resistance values of the second balance resistors is higher than a resistance value obtained by combining resistance values of the first balance resistors.  
Yamada discloses, in FIG(s). 4 & 6,  and by way of background FIG. 2:
 . . . a first common wiring (FIG. 6, connections between 423a-423b) connected to the first control wirings in common (423b – 420a & 420b), and 
connecting the control electrodes to a reference potential (‘ground’ or variously ‘negative’ terminal of power source;  at source of 423a) via the first balance resistors, respectively (disclosed above in Osanai as Rg1, Rg2;  and herein as 420a, 420b); 
a first switch (423a) provided on the first common wiring (connections between 423a-423b;  ¶ [0104], ¶ [0110], ¶ [0040] - ¶ [0041]); 
a plurality of second control wirings (FIG. 4,  connections with resistors 225c, 225d) connected to portions of the first control wirings that are connected to ends of the first balance resistors (disclosed above in Osanai as Rg1, Rg2;  and herein as 220a, 220b) close to the control electrodes (disclosed above in Osanai as gate terminals of IGBT1, IGBT2 ;  and herein as "the gates of the small-current-capacity IGBTs 210a and 210b, respectively;"  ¶ [0070]), respectively; 
a plurality of second balance resistors (resistors 225c, 225d) provided on the second control wirings, respectively (¶ [0071]); 
a second common wiring (FIG(s). 4, connections between 223b-225c) connected to the second control wirings in common (¶ [0071] - ¶ [0072]), and 
connecting the control electrodes to the reference potential via the second balance resistors, respectively (¶ [0074] - ¶ [0075]); 
a second switch (223a) provided on the second common wiring (¶ [0069], ¶ [0074] - ¶ [0075]); . . . 
. . . a resistance value obtained by combining resistance values of the second balance resistors is higher than a resistance value obtained by combining resistance values of the first balance resistors (¶ [0041], ¶ [0071]).  
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the ELECTRIC CIRCUIT disclosed by Osanai; by incorporating the ELECTRONIC APPARATUS disclosed by Yamada; in order to provide switching elements driven by resonance suppression resistors having first ends connected to control terminals of the switching elements and second ends having a common connection, an on-drive circuit with an on-drive resistor connected to and driven by a drive power circuit to apply electric charge to the control terminals of the switching elements via the on-drive resistor to turn on and off the switching elements (Yamada; Abstract).
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
further comprising: 
a plurality of diodes provided on the first control wirings, respectively, 
in a state where anode electrodes of the diodes are connected to the first balance resistors, respectively.  
However, Osanai further discloses, in FIG(s). 15, 17, and by way of background FIG(s). 1 & 9:
further comprising: 
a plurality of diodes (Db1, Db2) provided on the first control wirings, respectively, in a state where anode electrodes of the diodes are connected to the first balance resistors, respectively (¶ [0096]).  
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 2 above, except for wherein the second control wirings are connected to points in the first control wirings located between the first balance resistors and the control electrodes, respectively.  
However, Yamada further discloses, in FIG(s). 4 & 6,  and by way of background FIG. 2:
wherein the second control wirings are connected to points in the first control wirings located between the first balance resistors (220a, 220b) and the control electrodes, respectively (gates of 210a and 210b).  
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
further comprising: 
a plurality of third control wirings connected to points in the first control wirings located between the first balance resistors and the control electrodes, respectively; 
a third common wiring connected to the third control wirings in common and connecting the control electrodes to the reference potential; and 
a third switch provided on the third common wiring.  
However, Osanai further discloses, in FIG(s). 15, 17, and by way of background FIG(s). 1 & 9:
further comprising: 
a plurality of third control wirings connected to points in the first control wirings located between the first balance resistors (Rg1, Rg2) and the control electrodes (gate terminals of IGBT1, IGBT2), respectively; 
a third common wiring connected to the third control wirings in common and connecting the control electrodes to the reference potential (‘ground’ ¶ [0098]); and 
a third switch provided on the third common wiring (S4, S5;  ¶ [0098]).  
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
further comprising: 
an off-resistor provided on the first common wiring, 
wherein the resistance value of each of the second balance resistors is higher than a sum of a resistance value of the off-resistor and the resistance values of the first balance resistors.  
However, Yamada further discloses, in FIG(s). 4 & 6,  and by way of background FIG. 2:
further comprising: 
an off-resistor provided on the first common wiring ("off-drive resistor 223d;"  ¶ [0069]), 
wherein the resistance value of each of the second balance resistors is higher than a sum of a resistance value of the off-resistor and the resistance values of the first balance resistors (FIG. 2;  123d;  ¶ [0042]).  
As to Claim 9:
Osanai discloses, in FIG(s). 15, 17, and by way of background FIG(s). 1, 5, 7, & 9:
a drive circuit comprising: 
a plurality of first control wirings connected to respective control electrodes ("gate terminals of the switching elements IGBT1, IGBT2 are connected in common to a connection point C") of a plurality of controlled switches (IGBT1, IGBT2) that are connected in parallel between a first connection point ("collector terminals of the switching elements IGBT1, IGBT2 are connected in common") and a second connection point ("emitter terminals of the switching elements IGBT1, IGBT2 are connected in common") between which there is a potential difference (¶ [0041]); 
a plurality of first balance resistors (Rg1, Rg2) provided on the first control wirings ("gate terminals of the switching elements IGBT1, IGBT2 are connected in common to a connection point C via resistors Rg1, Rg2"), respectively (¶ [0041]); . . . 
. . . a sensor (16) configured to detect a fault ("short circuit states;"  ¶ [0084]) that has occurred in the controlled switches (IGBT1, IGBT2); . . . 
. . . a controller (10) configured to 
control opening and closing of the first switch (disclosed below in Yamada as 423a;  and herein as S2) when the sensor detects no fault (¶ [0073] - ¶ [0076]), and 
control the second switch (disclosed below in Yamada as 223a;  and herein as S4) to be closed when the sensor detects the fault ("in a case where the short circuit is detected . . . the switching element S4 for high speed gate OFF into the ON state;"  ¶ [0098]), 
wherein each of the controlled switches is configured to be opened ("switching elements IGBT1, IGBT2, IGBT3 are controlled to be put into the OFF states") when a control electrode of each of the controlled switches is connected to the reference potential (¶ [0067]), and . . . 
However, Osanai is not used to disclose:
 . . . a first common wiring connected to the first control wirings in common, and 
connecting the control electrodes to a reference potential via the first balance resistors, respectively; 
a first switch provided on the first common wiring; 
a plurality of second control wirings connected to portions of the first control wirings that are connected to ends of the first balance resistors close to the control electrodes, respectively; 
a plurality of second balance resistors provided on the second control wirings, respectively; 
a second common wiring connected to the second control wirings in common, and 
connecting the control electrodes to the reference potential via the second balance resistors, respectively; 
a second switch provided on the second common wiring; . . . 
. . . a first off-resistor provided on the first common wiring between the first switch and a connection point with the plurality of first control wirings, 
the first off-resistor being the only off-resistor provided on the first common wiring between the first switch and the connection point with the plurality of first control wirings; and 
a second off-resistor provided on the second common wiring between the second switch and a connection point with the plurality of second control wirings, 
the second off-resistor being the only off-resistor provided on the second common wiring between the second switch and the connection point with the plurality of second control wirings, 
wherein a resistance value of the second off-resistor is higher than a resistance value of the first off-resistor; and . . . 
. . . a resistance value obtained by combining resistance values of the second balance resistors is higher than a resistance value obtained by combining resistance values of the first balance resistors.   
Yamada discloses, in FIG(s). 4 & 6,  and by way of background FIG. 2:
 . . . a first common wiring (FIG. 6, connections between 423a-423b) connected to the first control wirings in common (423b – 420a & 420b), and 
connecting the control electrodes to a reference potential (‘ground’ or variously ‘negative’ terminal of power source;  at source of 423a) via the first balance resistors, respectively (disclosed above in Osanai as Rg1, Rg2;  and herein as 420a, 420b); 
a first switch (423a) provided on the first common wiring (connections between 423a-423b;  ¶ [0104], ¶ [0110], ¶ [0040] - ¶ [0041]); 
a plurality of second control wirings (FIG. 4,  connections with 225c, 225d) connected to portions of the first control wirings that are connected to ends of the first balance resistors (disclosed above in Osanai as Rg1, Rg2;  and herein as 220a, 220b) close to the control electrodes (disclosed above in Osanai as gate terminals of IGBT1, IGBT2 ;  and herein as "the gates of the small-current-capacity IGBTs 210a and 210b, respectively;"  ¶ [0070]), respectively; 
a plurality of second balance resistors (225c, 225d) provided on the second control wirings, respectively (¶ [0071]); 
a second common wiring (FIG(s). 4, connections between 223b-225c) connected to the second control wirings in common (¶ [0071] - ¶ [0072]), and 
connecting the control electrodes to the reference potential via the second balance resistors, respectively (¶ [0074] - ¶ [0075]); 
a second switch (223a) provided on the second common wiring (¶ [0069], ¶ [0074] - ¶ [0075]); . . . 
. . . a first off-resistor (FIG(s). 6;  off-drive resistor 423b) provided on the first common wiring (connections between 423a-423b) between the first switch (off-drive FET 423a) and a connection point with the plurality of first control wirings (connection point at 423b- 420a & 420b), 
the first off-resistor being the only off-resistor provided on the first common wiring between the first switch and the connection point with the plurality of first control wirings ("[t]he off-drive circuit 423 includes an off-drive FET 423a and an off-drive resistor423b;"  ¶ [0110]); and 
a second off-resistor (FIG(s). 4;  223b) provided on the second common wiring between the second switch (223a) and a connection point with the plurality of second control wirings (connection point at 223b-225c & 225d;  ¶ [0069], ¶ [0071]), 
the second off-resistor being the only off-resistor provided on the second common wiring between the second switch and the connection point with the plurality of second control wirings ("the control circuit 224 turns on the off-drive FET 223a or 223c;"  ¶ [0074];  where an ‘off-resistor being provided on  . . .  wiring’ is interpreted to mean the resistor’s being engaged by a corresponding switching device in a [series] connection with the wiring;  accordingly when "off-drive FET 223a or 223c" [emphasis added] is disclosed, only one or the other is engaged and when FET 223a is so enabled, it provides only off-drive resistor 223b to the second common wiring), 
wherein a resistance value of the second off-resistor is higher than a resistance value of the first off-resistor (¶ [0061]); and . . . 
. . . a resistance value obtained by combining resistance values of the second balance resistors is higher than a resistance value obtained by combining resistance values of the first balance resistors (¶ [0071]).   
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the ELECTRIC CIRCUIT disclosed by Osanai; by incorporating the ELECTRONIC APPARATUS disclosed by Yamada; in order to provide switching elements driven by resonance suppression resistors having first ends connected to control terminals of the switching elements and second ends having a common connection, an on-drive circuit with an on-drive resistor connected to and driven by a drive power circuit to apply electric charge to the control terminals of the switching elements via the on-drive resistor to turn on and off the switching elements (Yamada; Abstract).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Osanai in view of Yamada as applied above to claim 1, and further in view of U.S. Patent Application Publication No. 2008/0316773 to Neubarth et al. (Neubarth).
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the controlled switches include an IGBT mainly made of Si and a MOSFET mainly made of SiC.  
However, Osanai further discloses, in FIG(s). 15, 17, and by way of background FIG(s). 1 & 9:
wherein the controlled switches include an IGBT (IGBT1;  ¶ [0041]) mainly made of Si and 
However, Osanai in view of Yamada is not used to disclose:
a MOSFET mainly made of SiC.  
Neubarth discloses, in FIG(s). 6:
a MOSFET mainly made of SiC (52, 78;  ¶ [0030]);  
where Neubarth teaches in ¶ [0030] that NPN bipolar transistors are known to “one of ordinary skill in the art having the benefit of the herein disclosure would readily recognize that any suitable switch element may be employed, such as a [bipolar NPN transistor], MOSFET, JFET, IGBT, MCT, thyristor, opto-isolator or equivalent switch element."  ¶ [0030].  Thus, Neubarth shows that an NPN transistor is an equivalent structure known in the art as a MOSFET transistor or an IGBT.
Therefore, because these two elements are art-recognized equivalents before the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an equivalent MOSFET transistor for an IGBT transistor.  Neubarth et al.: Col. 5, lines 25-30.
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the ELECTRIC CIRCUIT disclosed by Osanai and the ELECTRONIC APPARATUS disclosed by Yamada; by incorporating the HIGH VOLTAGE POWER SUPPLY disclosed by Neubarth; in order to provide switching elements driven by resonance suppression resistors having first ends connected to control terminals of the switching elements and second ends having a common connection, an on-drive circuit with an on-drive resistor connected to and driven by a drive power circuit to apply electric charge to the control terminals of the switching elements via the on-drive resistor to turn on and off the switching elements (Neubarth; Abstract).
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 6 above, except for 
wherein the plurality of second balance resistors include a second balance resistor that is connected to the MOSFET and a second balance resistor that is connected to the IGBT, 
the second balance resistor that is connected to the MOSFET is provided on a second control wiring connected to a first control wiring, 
which is connected to a control electrode of the MOSFET, 
the second balance resistor that is connected to the IGBT is provided on a second control wiring connected to a first control wiring, 
which is connected to a control electrode of the IGBT, and 
the resistance value of the second balance resistor that is connected to the MOSFET is lower than the resistance value of the second balance resistor that is connected to the IGBT.  
However, Yamada further discloses, in FIG(s). 4, 5, & 6,  and by way of background FIG. 2:
wherein the plurality of second balance resistors (FIG(s). 4;  resistors 225c, 225d) include a second balance resistor (resistor 225c) that is connected to the MOSFET (disclosed above in Osanai as IGBT1;  and herein as a MOSFET [as disclosed above in Neubarth] at IGBT 210a) and a second balance resistor (resistor 225c) that is connected to the IGBT (disclosed above in Osanai as IGBT2;  and herein as IGBT 210b), 
the second balance resistor that is connected to the MOSFET (resistor 225c) is provided on a second control wiring (connection between input gate to IGBT 210a and resistor 225c) connected to a first control wiring (disclosed above in Osanai as "gate terminals of the switching elements IGBT1, IGBT2 are connected in common to a connection point C;"  and herein as input gate to IGBT 210a), 
which is connected to a control electrode of the MOSFET (input gate to IGBT 210a;  ¶ [0071]), 
the second balance resistor that is connected to the IGBT (resistor 225d) is provided on a second control wiring (connection between input gate to IGBT 210b and resistor 225d) connected to a first control wiring (disclosed above in Osanai as "gate terminals of the switching elements IGBT1, IGBT2 are connected in common to a connection point C;"  and herein as input gate to IGBT 210b), 
which is connected to a control electrode of the IGBT (input gate to IGBT 210b;  ¶ [0071]), and 
the resistance value of the second balance resistor that is connected to the MOSFET (FIG(s). 5;  resistor 323h, corresponding to resistor 225c) is lower (¶ [0091]) than the resistance value of the second balance resistor that is connected to the IGBT (FIG(s). 5;  resistor 323j, corresponding to resistor 225d;  ¶ [0092];  where since resistance "off-drive resistor 323h has a resistance which is set to a value smaller than that of the resistance of the resonance suppression resistors 320a and 320b" and "off-drive resistor 323j has a resistance which is set to a value larger than that of the resistance of the resonance suppression resistors 320a and 320b").  
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the plurality of controlled switches include a first controlled switch and a second controlled switch, 
the first controlled switch has an input capacitance larger than an input capacitance of the second controlled switch, 
the plurality of second balance resistors include a second balance resistor that is connected to the first controlled switch and a second balance resistor that is connected to the second controlled switch, 
the second balance resistor that is connected to the first controlled switch is provided on a second control wiring connected to a first control wiring, 
which is connected to a control electrode of the first controlled switch,  
the second balance resistor that is connected to the second controlled switch is provided on a second control wiring connected to a first control wiring, 
which is connected to a control electrode of the second controlled switch, and 
the resistance value of the second balance resistor that is connected to the first controlled switch is lower than the resistance value of the second balance resistor that is connected to the second controlled switch.  
However, Yamada further discloses, in FIG(s). 4, 5, & 6,  and by way of background FIG. 2:
wherein the plurality of controlled switches include a first controlled switch (disclosed above in Osanai as IGBT1;  and herein as small-current-capacity IGBT 210a) and a second controlled switch (disclosed above in Osanai as IGBT2;  and herein as small-current-capacity IGBT 210b), . . . 
. . . the plurality of second balance resistors (FIG(s). 4;  resistors 225c, 225d) include a second balance resistor (resistor 225c) that is connected to the first controlled switch (disclosed above in Osanai as IGBT1;  and herein as IGBT 210a) and a second balance resistor (resistor 225d) that is connected to the second controlled switch (disclosed above in Osanai as IGBT2;  and herein as IGBT 210b), 
the second balance resistor (resistor 225c) that is connected to the first controlled switch (IGBT 210a) is provided on a second control wiring (connection between input gate to IGBT 210a and resistor 225c) connected to a first control wiring (disclosed above in Osanai as "gate terminals of the switching elements IGBT1, IGBT2 are connected in common to a connection point C;"  and herein as input gate to IGBT 210a), 
which is connected to a control electrode of the first controlled switch (input gate to IGBT 210a;  ¶ [0071]),  
the second balance resistor that is connected to the second controlled switch (resistor 225d) is provided on a second control wiring (connection between input gate to IGBT 210b and resistor 225d) connected to a first control wiring (disclosed above in Osanai as "gate terminals of the switching elements IGBT1, IGBT2 are connected in common to a connection point C;"  and herein as input gate to IGBT 210b), 
which is connected to a control electrode of the second controlled switch (input gate to IGBT 210b;  ¶ [0071]), and 
the resistance value of the second balance resistor that is connected to the first controlled switch (FIG(s). 5;  resistor 323h, corresponding to resistor 225c) is lower (¶ [0091]) than the resistance value of the second balance resistor that is connected to the second controlled switch (FIG(s). 5;  resistor 323j, corresponding to resistor 225d;  ¶ [0092];  where since resistance "off-drive resistor 323h has a resistance which is set to a value smaller than that of the resistance of the resonance suppression resistors 320a and 320b" and "off-drive resistor 323j has a resistance which is set to a value larger than that of the resistance of the resonance suppression resistors 320a and 320b").  
However, Yamada is not used to disclose:
 . . . the first controlled switch has an input capacitance larger than an input capacitance of the second controlled switch, . . . 
Osanai discloses, in FIG(s). 20 - 24:
 . . . the first controlled switch has an input capacitance ("a parasitic capacitance between the gate and the emitter of the IGBT1;"  ¶ [0038]) larger than an input capacitance of the second controlled switch ("a parasitic capacitance between the gate and the emitter of the IGBT2;"  ¶ [0038];  where IGBT2 is considered to be equivalent to a MOSFET;  see in re. Neubarth below).
Neubarth discloses, in FIG(s). 6:
. . . the first controlled switch has an input capacitance larger than an input capacitance of the second controlled switch (where Neubarth teaches in ¶ [0030] that NPN bipolar transistors are known to “one of ordinary skill in the art having the benefit of the herein disclosure would readily recognize that any suitable switch element may be employed, such as a [bipolar NPN transistor], MOSFET, JFET, IGBT, MCT, thyristor, opto-isolator or equivalent switch element."  ¶ [0030].  Thus, Neubarth shows that an NPN transistor is an equivalent structure known in the art as a MOSFET transistor or an IGBT;  because these two elements are art-recognized equivalents before the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an equivalent MOSFET transistor for an IGBT transistor;  Neubarth, ¶ [0030];  where a person having ordinary skill in the art would consider that a drive-level IGBT such as IBGT1 here, would have a greater input capacitance than a MOSFET at IGBT2), . . .
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the ELECTRIC CIRCUIT disclosed by Osanai and the ELECTRONIC APPARATUS disclosed by Yamada; by incorporating the HIGH VOLTAGE POWER SUPPLY disclosed by Neubarth; in order to provide switching elements driven by resonance suppression resistors having first ends connected to control terminals of the switching elements and second ends having a common connection, an on-drive circuit with an on-drive resistor connected to and driven by a drive power circuit to apply electric charge to the control terminals of the switching elements via the on-drive resistor to turn on and off the switching elements (Neubarth; Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DIANA J. CHENG/             Primary Examiner, Art Unit 2849